Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Receipt of Applicant’s Amendment filed on 04/28/2022 is/are acknowledged and entered. By this Amendment, the Applicant amended claim 1. Claims 1-6 remain pending in the application. 

Response to Arguments
As discussed below, the Applicant's arguments filed 04/28/2022 have been fully considered.

Claim Rejections
35 USC 102
On page(s) 5 of the Response, the Applicant asserts Mallof fails to disclose 1) “the cover having a fully open surface proximate to the impeller and being removably attached to the casing” and 2) “the flow passage is formed in the inside of the cover and over an entire circumference of the intermediate shaft around an axial line.”
The Examiner disagrees with the Applicant’s argument.  
Maloof discloses several embodiments.  The applicant focuses on the embodiment of Fig. 8 but ignores the embodiment of Fig. 1, which discloses both of the newly added limitations. First, Mallof discloses “the cover having a fully open surface proximate to the impeller and being removably attached to the casing (Fig. 1).” Specifically, the Applicant argues that Mallof discloses a configuration (in Fig. 8) in which a portion corresponding to the cover of the claimed invention is integrally formed with a casing (formed by one part).  However, in Fig. 1, Mallof discloses a configuration made up of three parts.  Further, since the applicant’s specification does not disclose how the cover is removable from the case, the term “removably” can be interpreted broadly and one of ordinary skill would understand that while the casing formed in one part (Fig. 8) may not be removable, that in the three part case (Fig. 1) the cover (drive end bell housing) may be removable from the casing (end plates) (Mallof Col. 8 lines 50-53). Second, Mallof discloses “the flow passage is formed in the inside of the cover and over an entire circumference of the intermediate shaft around an axial line (Mallof Col. 8 lines 50-53).”  Specifically, Mallof discloses, “Motor cooling is by means of air circulation drawn through a bell-housing at the intake end, through the motor end plates, and through and from the elongated drive-end bell housing surrounding the clutch H.”
Accordingly, new grounds of rejection focusing on the embodiment disclosed by Fig. 1 in Mallof are presented below.

Current Objections and Rejections
Drawings Objections
Claimed Features
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, in Claim 1 the “the cover having a fully open surface proximate to the impeller and being removably attached to the casing” must be shown or the feature(s) canceled from the claim(s). The drawings do not identify any means of removing the cover from the case and the Applicant fails to show any support in the specification for this amendment.
No new matter should be entered.

35 USC § 112(a)
Claim 1, and its depending claims, is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
First, the specification as filed fails to provide an adequate written description of the newly added subject matter in Claim 1.  Specifically, it fails to describe 1) “the cover having a fully open surface proximate to the impeller and being removably attached to the casing” and 2) “the flow passage is formed in the inside of the cover and over an entire circumference of the intermediate shaft around an axial line.” Second, in the remarks, the Applicant failed to show support in their instant specification for any of the amended claim features in direct contradiction to the requirements of MPEP 2163(II)(A) and 2163.04.  Furthermore, the support for these limitations is not apparent.  Thus, the amended limitations are not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.


35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


-Claim(s) 1-3 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mallof (US 6,305,169).
Claim 1
Regarding Claim 1, Mallof discloses [a] turbocharger comprising: 
a suction part (See annotated Fig. 1) from which a fluid is suctioned; 
an impeller (14) configured to compress the fluid supplied from the suction part; 
a drive shaft (shaft S) having one end to which the impeller is attached; 
an intermediate shaft (motor shaft 22) provided at the one end of the drive shaft such that the drive shaft extends in an axial direction from a downstream side to an upstream side of the impeller; 
a motor or a generator (electric motor D) having a rotor (See annotated Fig. 1) attached to a distal end of the intermediate shaft via a coupling, a stator (See annotated Fig. 1) provided so as to correspond to the rotor, and a casing (23) configured to hold the stator; and 
a cover (Col. 8 lines 50-53: drive-end bell housing) formed into a tubular shape to surround the intermediate shaft and the coupling, 

    PNG
    media_image1.png
    524
    824
    media_image1.png
    Greyscale

the cover having a fully open (Col. 8 lines 50-53) surface proximate to the impeller, wherein 
a flow passage (Col. 8 lines 50-53) is formed between the stator and the rotor so as to guide the fluid from the suction part to an inside of the cover and the flow passage is formed in the inside of the cover so as to guide the fluid guided from between the stator and the rotor to the impeller through the open surface.
 
Claim 2
Regarding Claim 2, Mallof discloses [t]he turbocharger according to claim 1, wherein the suction part is provided on an upstream side of the motor or the generator, and an inner diameter of the cover is greater than an outer diameter of the rotor (Fig. 1).

Claim 3
Regarding Claim 3, Mallof discloses [t]he turbocharger according to claim 1, wherein an outer diameter of the cover is equivalent to an outer diameter of an end of a hub of the impeller on a side of the cover (Fig. 1).

Claim 6
Regarding Claim 6, Mallof discloses [t]he turbocharger according to claim 1, wherein the cover is attached on a side of the motor or on a side of the generator (Fig. 1).

35 USC § 103 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mallof (US 6,305,169) in view of Andres et al. (US 20030038553).
Claim 4
Regarding Claim 4, Mallof discloses [t]he turbocharger according to claim 1, except wherein the cover is splittable along a longitudinal direction.
However, Andres teaches wherein the cover is splittable along a longitudinal direction (Andres Para [0010 and 0043-0044]).
Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Andres to split Mallof’s cover so as to permit radial disassembly of the housing sections (Para [0044]).
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mallof (US 6,305,169) in view of French et al. (US 20100124496).

Claim 5
Regarding Claim 5, Mallof discloses [t]he turbocharger according to claim 1, except wherein the cover is provided with a rib along a longitudinal direction.
However, French teaches wherein the cover is provided with a rib (French 3c) along a longitudinal direction.
Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by French to provide the cover with ribs to reinforce the cover (French Para [0074]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Direct all inquiries regarding this matter to examiner EDWARD BUSHARD at (571) 272-2283 (phone) or by Fax (571) 273-5279. Normally, the examiner is available on Monday-Thursday 0600-1600. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EDWARD BUSHARD/
Examiner, Art Unit 3746

/AUDREY B. WALTER/Primary Examiner, Art Unit 3746